PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4083
DONN L. HILL, JR.,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4288
DONN L. HILL, JR.,
               Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Greenbelt.
            Alexander Williams, Jr., District Judge.
                        (CR-00-182-AW)

                      Argued: September 26, 2002

                       Decided: March 12, 2003

   Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by published opinion. Judge Gregory wrote the majority
opinion, in which Judge Motz joined. Judge Traxler wrote a concur-
ring opinion.
2                       UNITED STATES v. HILL
                             COUNSEL

ARGUED: Eric Robert Delinsky, Assistant Federal Public Defender,
Baltimore, Maryland, for Appellant. David Ira Salem, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee. ON
BRIEF: James Wyda, Federal Public Defender, Martin G. Bahl, Staff
Attorney, Baltimore, Maryland, for Appellant. Thomas M. DiBiagio,
United States Attorney, Greenbelt, Maryland, for Appellee.


                              OPINION

GREGORY, Circuit Judge:

   Donn L. Hill, Jr. was convicted of posing as an investment advisor
and defrauding Michael Emmanuel out of more than $100,000 in
cash, stocks, and annuities. Hill insists that the assets were delivered
to him as gifts. He further contends that Emmanuel recharacterized
the gifts as investments only after their personal relationship soured.
Hill principally appeals the district court’s exclusion of evidence that
Emmanuel made a gift of $10,000 to another man, Suman Shrestha,
and later sued Shrestha, claiming the money was a loan. Finding no
error, we affirm.

                                   I.

   On October 18, 2000, Donn L. Hill, Jr. was charged in a six-count
superceding indictment, which included three counts of wire fraud,
two counts of money laundering, and one count of mail fraud. Hill
was accused of misrepresenting himself as a financial advisor of two
investment firms, Shardon International, and the Manus Group. Hill
convinced Michael Emmanuel, a retired history professor, to invest
virtually all of his savings with these two firms. Between July 1997
and December 1998, Hill took over Emmanuel’s investment portfolio
valued at approximately $82,000, as well as an annuity worth
$25,000. He transferred the funds into accounts that only he con-
trolled, and that were not kept in Emmanuel’s name. Hill then used
the money to pay off his credit card bills, make rent payments, and
cover other personal debts. Following a four-day jury trial, Hill was
                         UNITED STATES v. HILL                          3
found guilty of two counts of wire fraud and two counts of money
laundering. He was acquitted of the remaining two counts.

   Hill’s defense was that he had a personal relationship with Emman-
uel, and that the $107,000 was a gift. He contends that Emmanuel
relabeled the gifts as investments only after their personal relationship
dissolved. In support of this defense, Hill sought to introduce evi-
dence of an allegedly similar situation. The evidence consisted largely
of two documents: a "gift letter" and a civil complaint filed in the dis-
trict court of Maryland for Montgomery County. The gift letter read,
"I, Michael Emmanuel, . . . do hereby certify that I have given/will
give a gift of $10,000 to . . . Suman Shrestha." The lawsuit, filed by
Emmanuel against Shrestha, sought repayment of a "personal loan" of
$15,000, which had been advanced in two installments, one for
$5,000 and another for $10,000. In addition to these documents, the
defendant sought to cross-examine Emmanuel about the documents,
and introduce the testimony of Mr. Shrestha.

   At trial, the government filed a motion to exclude this evidence.
Hill contended that it went to Emmanuel’s motive to fabricate the
charges. The district court ruled in favor of the government, reason-
ing:

     To bring in another incident that, in my judgment, is dissim-
     lar and hasn’t been proven to be similar would have the
     effect of confusing the jury. . . .

     And the jury, in my mind, should not be given testimony of
     some prior incident involving a dispute between Mr.
     Emmanuel and some other guy that has no connection with
     this case at all. . . . . We’re speculating and assuming that
     the reason for the termination of the relationship [between
     Shreshta and Emmanuel] and the ultimate suit was similar
     to what we had here, and that’s not what this case is about.
     ...

   On appeal, Hill argues that this ruling was one of four reversible
errors. Hill also challenges the district court’s decisions to: (1) permit
the introduction of relevant evidence that was obtained as part of a
search that unlawfully exceeded the scope of the warrant; (2) permit
4                       UNITED STATES v. HILL
the introduction of misstatements made by the defendant about the
Manus Group; and (3) apply the "vulnerable victim" and "abuse of
position of trust" enhancements, U.S.S.G. §§ 3A1.1, 3B1.3, in calcu-
lating Hill’s sentence.

                                  II.

   This Court reviews evidentiary rulings for abuse of discretion.
United States v. Weaver, 282 F.3d 302, 313 (4th Cir. 2002); United
States v. Turner, 198 F.3d 425, 429 (4th Cir. 1999). In reviewing a
district court’s denial of a Fourth Amendment motion to suppress, this
Court "reviews questions of law de novo and findings of fact and rea-
sonable inferences drawn from those findings for clear error." United
States v. Yang, 286 F.3d 940, 944 (7th Cir. 2002); Ornelas v. United
States, 517 U.S. 690, 699 (1996). This Court will overturn a trial
court’s factual determinations regarding the sentencing guidelines
only for clear error. United States v. Nale, 101 F.3d 1000, 1003 (4th
Cir. 1996).

                                 III.

                                  A.

   Hill first challenges the district court’s decision to exclude evi-
dence of the victim’s prior relationship with Suman Shreshta. He con-
tends that the exclusion of the evidence violated his Sixth
Amendment right to confront the government’s witnesses against
him. In the alternative, he insists that the evidence was admissible
under the Federal Rules of Evidence, and that its exclusion affected
his substantial rights. We find, however, that the district court prop-
erly applied the Federal Rules of Evidence, and that there is no error,
constitutional or otherwise.

   In considering the Confrontation Clause as it relates to impeach-
ment evidence, the Supreme Court has held that a defendant presents
a constitutional violation "by showing that he was prohibited from
engaging in otherwise appropriate cross-examination designed to
show a prototypical form of bias on the part of the witness, and
thereby ‘to expose to the jury the facts from which jurors . . . could
                          UNITED STATES v. HILL                            5
appropriately draw inferences relating to the reliability of the wit-
ness.’" Delaware v. Van Arsdall, 475 U.S. 673, 680 (1986) (quoting
Davis v. Alaska, 415 U.S. 308, 318 (1974)). Interpreting Van Arsdall,
the Fourth Circuit has explained:

     The distinction between impeachment evidence proving bias
     and impeachment of general credibility is important because
     generally applicable evidentiary rules limit inquiry into spe-
     cific instances of conduct through the use of extrinsic evi-
     dence and through cross-examination with respect to general
     credibility attacks, but no such limit applies to credibility
     attacks based on motive or bias.

Quinn v. Haynes, 234 F.3d 837, 845 (4th Cir. 2000). Thus, to prove
that the exclusion of the evidence was unconstitutional, the defendant
must show that his evidence went directly to the issue of bias of the
witness, or motive of the witness to fabricate.

   Hill suggests that the evidence of the Shrestha transaction goes to
Emmanuel’s motive to fabricate. He surmises that if Emmanuel
invented a story about a $10,000 loan, then he might also fabricate
another story about a $100,000 investment.* In support of his Sixth
Amendment argument, Hill cites to the Seventh Circuit case of Red-
mond v. Kingston, 240 F.3d 590 (7th Cir. 2001). In Redmond, a defen-
dant charged with statutory rape wished to introduce evidence that,
eleven months before his alleged crime, the victim had fabricated a
story that she had been forcibly raped, leading "her mother, a nurse,
and the police on a wild goose chase for a rapist merely to get her
mother’s attention. . . ." Id. at 591-92. The court reversed the district
court, finding that the exclusion of this impeachment evidence
infringed the defendant’s "constitutional right of confrontation." 240
F.3d at 592. Hill argues that he, like the defendant in Redmond, is

  *At trial, Hill hinted at a scorned lover defense, suggesting that he and
Emmanuel might have had a romantic relationship. The trial court, how-
ever, excluded this evidence, ruling, "[B]oth of you have been dancing
around some issues about relationships that at this point I don’t believe
are really that relevant." Hill does not appeal that ruling. Thus, if he con-
templated a scorned lover defense in the past, Hill has now abandoned
that litigation strategy.
6                        UNITED STATES v. HILL
entitled to present impeachment evidence of his supposed victim’s
prior "fabrication."

   Hill’s evidence is not as specific, clear, compelling or relevant as
the Redmond evidence. In Redmond, the government conceded that
the victim had fabricated the earlier event. In Hill’s case there is a
serious dispute as to the meaning of the Shrestha transaction. Hill
insists that Emmanuel gave $10,000 to Shreshta voluntarily and then
maliciously recharacterized the gift as a loan. The government, how-
ever, does not concede that Emmanuel fabricated anything in his law-
suit against Shrestha. On the contrary, the government insists that the
Shrestha incident is evidence of a previous incident of fraud — per-
haps a fraud committed by friends of Hill’s. The government notes
that Hill’s girlfriend and partner in Shardon International was Shar-
mila Shrestha, who shares an unusual last name with the alleged
donee, Suman Shrestha. The government also observes, "The alleged
[Shrestha] gift letter was dated in 1994 . . . at a time when Emmanuel
was suffering the effects of the stroke that disabled him in 1981. Like
the documents drafted by Hill in the instant case, the documents in the
Shrestha ‘incident’ were completely typed except for Emmanuel’s
signature." (Br. of Appellee, at 19.) Furthermore, unlike the prosecu-
tion in Redmond, the government in the present case has buttressed
its case with substantial documentary evidence of the fraudulent
transactions. Thus, any probative value that the Shrestha incident
might have is greatly diminished. See Redmond, 240 F.3d at 592. In
short, viewing the Shrestha evidence in its proper context, it is clear
that the incident is, at most, peripheral to the question of Emmanuel’s
credibility. Thus, Hill’s Sixth Amendment right to confront the wit-
nesses against him is not implicated by its exclusion.

   Aside from his constitutionality claim, Hill argues that he was enti-
tled to introduce the evidence under Rule 404(b) (Character Evidence
— Other Crimes, Wrongs, or Acts), or alternatively, under Rule
608(b) (Character Evidence — Specific Instances of Conduct).
Assuming arguendo that evidence of the Shrestha incident would be
admissible under either rule, it still might be properly excluded "if its
probative value is substantially outweighed by the danger of unfair
prejudice, confusion of the issues, or misleading the jury . . . ." Fed.
R. Evid. 403. A district court’s ruling applying the Federal Rules of
                         UNITED STATES v. HILL                           7
Evidence is reviewed for abuse of discretion, and will be upheld so
long as it is not "arbitrary or irrational." Weaver, 282 F.3d at 313.

   As explained above, there is no concrete evidence as to what hap-
pened with the Shrestha transaction. The government and Hill vehe-
mently dispute the meaning of the gift letter and the Maryland civil
lawsuit. As a result, the district court exercised its discretion by
excluding this evidence pursuant to Rule 403. To have admitted these
documents would have necessitated an exhaustive case within a case
that would have confused the jury as to the issues to be decided. At
the very least, the jury would have had to: (1) determine what hap-
pened between Emmanuel and Shrestha; (2) consider whether the
Shrestha event bore any similarity to Emmanuel’s relationship with
Hill; and finally, (3) decide whether any similarity would make
Emmanuel’s testimony less credible as it pertained to Hill. In reject-
ing Hill’s invitation to go down this path, the district court acted ratio-
nally and reasonably.

   Furthermore, even if it could be proven that Hill did lie with regard
to the Shrestha case, that would not necessarily make the exclusion
of the evidence reversible error. "[O]ne episode of lying does not bear
on [the victim’s] credibility at [the defendant’s] trial so clearly that it
would be an abuse of discretion for the district court to exclude refer-
ence to it." United States v. Piche, 981 F.2d 706, 714 (4th Cir. 1992).
Accordingly, the district court’s evidentiary rulings on this question
are affirmed.

                                    B.

   The defendant makes two other assignments of error related to the
admission of evidence, both of which are without merit. First, Hill
contends that the district court erred in permitting the introduction of
relevant evidence obtained during a partially unlawful search. Hill
correctly notes that special agents searching his home seized docu-
ments that were later determined to be outside the scope of the search
warrant. The defendant argues that because some of the seized evi-
dence was beyond the scope of the warrant, any lawfully obtained
evidence must also be excluded. This Circuit has ruled, "In extreme
circumstances even properly seized evidence may be excluded when
the officers executing the warrant exhibit a ‘flagrant disregard for its
8                         UNITED STATES v. HILL
terms.’ The general rule, however, is that items properly seized may
still be admitted even when they are obtained at the same time as
improperly seized items." United States v. Ruhe, 191 F.3d 376, 383
(4th Cir. 1999).

   In the present case, the search warrant was limited to "all file fold-
ers" and "all documents" "that are identifiable with the Manus Group,
aka The Manus Foundation, Shardon International and/or Donn L.
Hill and which contain, among other things, the documents listed
below. . . ." That is, the search was generally limited to items related
to Mr. Hill’s businesses. The special agents, in searching the defen-
dant’s home, seized documents such as a program guide for the
Washington, D.C. Stage Guild and instructions for Mr. Hill’s voice
mail system. These documents, along with several other items, were
later determined to be outside the scope of the search warrant.

   At the time, however, it was plausible for the agents to view these
items as within the scope of the search. For example, the agents might
have suspected that Hill entertained perspective clients at the theater
and then billed his theater expenses to his firms. As such, the program
guide could have been viewed as "identifiable with the Manus Group,
aka The Manus Foundation, Shardon International and/or Donn L.
Hill. . . ." Similarly, Hill might have saved voice mail messages
related to his businesses, or forwarded messages to another number.
As such, the agents might infer that the voice mail instructions would
be within the scope of the search warrant. In sum, the agents’ viola-
tions of the warrant were not so flagrant as to require the exclusion
of the lawfully seized evidence.

   Second, Hill argues that documents which "purported to contain
statements made by Mr. Hill and the Manus Group, which the govern-
ment used to attempt to show that Mr. Hill had made sharply conflict-
ing statements about the volume of business done by the company"
should have been excluded as irrelevant. Of course, the issue of Hill’s
businesses, and misleading statements he made about those busi-
nesses, were directly relevant to the government’s case in chief. Thus,
the evidence was properly admitted.

                                    C.

   Hill’s final challenge is to the district court’s application of the sen-
tencing guidelines. He challenges two upward adjustments made by
                        UNITED STATES v. HILL                         9
the district court at sentencing. First, Hill claims that he should not
have received the "vulnerable victim" enhancement under U.S.S.G.
§ 3A1.1. Second, he insists that he should not have received an
upward enhancement for "abuse of a position of trust" under U.S.S.G.
§ 3B1.3. For a sentencing enhancement to apply, the government
must prove the facts underlying the enhancement by a preponderance
of the evidence. In this case, the government met its burden as to both
§ 3A1.1 and § 3B1.3.

   A defendant should receive a two-level enhancement if he "knew
or should have known that a victim of the offense was a vulnerable
victim." § 3A1.1(b)(1). A vulnerable victim is defined as one who "is
unusually vulnerable due to age, physical or mental condition, or who
is otherwise particularly susceptible to criminal conduct." § 3A1.1,
cmt. n.2. In this case, the evidence was that Emmanuel was in his
mid-sixties, had suffered a stroke, and "lived like a hermit." J.A. at
113. There was more than enough evidence to support the district
court’s finding that § 3A1.1 applied.

   A defendant is subject to a two-level increase in his offense level
if his conviction involved the abuse of a "position of public or private
trust." § 3B1.3. The evidence in this case is that Emmanuel sought
and received investment advice from Hill. Hill managed several com-
panies that he claimed were investment companies, and Emmanuel
believed Hill to be involved in the business of "stocks." Thus, the dis-
trict court properly applied the enhancement.

                                  IV.

  For the foregoing reasons, the district court’s orders are affirmed.

                                                           AFFIRMED

TRAXLER, Circuit Judge, concurring:

   I concur with my colleagues as to the disposition of this case. I
write separately, however, to add my thoughts on some of the issues
raised in Section III.A. of the majority opinion concerning the exclu-
sion of certain evidence at trial.
10                      UNITED STATES v. HILL
                                   I.

   Hill contends that evidence critical to his defense was excluded and
that this exclusion unconstitutionally prevented him from mounting a
full defense. In particular, he claims that testimony from Suman Shr-
estha, a witness with whom Emmanuel purportedly had a relationship,
as well as a gift letter executed by Emmanuel on behalf of Shrestha,
should have been admitted. First, Hill argues that the evidence was
admissible to show Emmanuel’s bias. Second, he argues the evidence
was proper under Rule 404(b) because it tended to show Emmanuel’s
motive, intent, and plan to fabricate testimony concerning his dealings
with Hill, as well as a lack of any motive or intent on Hill’s part.
Third, Hill argues that he should have been allowed to cross-examine
Emmanuel about the Shrestha incident under Rule 608(b) because it
was relevant to the issue of Emmanuel’s truthfulness. Taken together,
Hill contends that, because the court permitted no exploration of the
Shrestha incident, he was deprived of the right to confront his
accuser, in violation of the Sixth Amendment. For its part, the govern-
ment argues that the Shrestha evidence was "reverse 404(b)" evidence
that was properly excluded as mere "propensity evidence." J.A. 160-
61. The government also argues that, even if the evidence was rele-
vant (a point the government does not concede), the introduction of
the evidence would have led to a trial within a trial, considerable con-
fusion as to the issues before the jury, and harassment of the witness,
and that the evidence was therefore excludable under Rule 403.

   Each of these claims raises important issues. We review the district
court’s decision as to admissibility for abuse of discretion, which we
will not find unless the decision was "arbitrary and irrational." United
States v. Weaver, 282 F.3d 302, 313 (4th Cir.), cert. denied, 123 S.Ct.
186 (2002). Having reviewed the trial transcript, I ultimately agree
that the court did not abuse its discretion in excluding the evidence
and did not violate Hill’s Sixth Amendment rights.

                                  II.

   Hill first argues that the court should have admitted the Shrestha
evidence because it demonstrated Emmanuel’s bias toward Hill.
Hill’s defense was that he and Emmanuel had a long-term personal
relationship and that Emmanuel voluntarily gave Hill control over his
                        UNITED STATES v. HILL                       11
assets because of that relationship, and that Emmanuel changed his
mind when the relationship ended poorly. This defense was not with-
out some evidentiary support — the documentary evidence introduced
by the government showed that the initial transactions giving rise to
the charges against Hill bore Emmanuel’s signature, authorizing Hill
to act on Emmanuel’s behalf. According to Hill, the Shrestha evi-
dence supported his bias claim by showing that Emmanuel in the past
had made a monetary gift to a friend, documented that gift, and then
tried to recharacterize the gift as a loan once the relationship dis-
solved, as a way of punishing the friend for abandoning him. This
kind of evidence, however, does not comport with a strict definition
of bias. As the Supreme Court has noted, "[b]ias is a term used in the
‘common law of evidence’ to describe the relationship between a
party and a witness which might lead the witness to slant, uncon-
sciously or otherwise, his testimony in favor of or against a party."
United States v. Abel, 469 U.S. 45, 52 (1984). Although there might
exist other evidence of a relationship between Hill (as a party) and
Emmanuel (as witness), the evidence proffered by Hill had to do with
Emmanuel’s relationship with Shrestha, a third party who was not
involved in the proceedings or in any of the events surrounding the
dispute between Hill and Emmanuel. Therefore, Shrestha’s testimony
and the documentary evidence surrounding his dealings with Emman-
uel is not properly characterized as evidence of Emmanuel’s bias
toward Hill. See, e.g., United States v. McNatt, 931 F.2d 251, 256 (4th
Cir. 1991) (holding that a document in which a police officer pur-
ported to admit fabricating evidence in another case was not admissi-
ble to show bias against the defendant where the document made no
mention of the defendant and contained nothing to show evidence of
a relationship between the officer and the defendant); United States
v. Greenwood, 796 F.2d 49, 54-55 (4th Cir. 1986) (concluding that
the district court did not improperly preclude cross-examination of a
prosecution witness where the subject of the witness’ testimony was
not probative of the witness’ animosity toward the defendant or favor-
itism toward the government and therefore not probative of bias).

   The Shrestha evidence is more aptly considered under Rule 404(b),
as evidence of Emmanuel’s motive, intent, or plan, and the test for its
admissibility therefore comes from United States v. Queen, 132 F.3d
991 (4th Cir. 1997). As a general proposition, evidence that tends to
make the existence of a fact of consequence to an issue in the case
12                       UNITED STATES v. HILL
more probable or less probable than without the evidence is admissi-
ble, id. at 994; see also Fed. R. Evid. 401 and 402. Rule 404(b) recog-
nizes the potentially probative value of evidence about prior "crimes,
wrongs, or acts." Fed. R. Evid. 404(b). Although "not admissible to
prove the character of a person in order to show action in conformity
therewith," such evidence may be admissible when offered to show
motive, opportunity, intent, and other similar purposes. Id. However,
relevant evidence proffered under 404(b) can be excluded if its proba-
tive value is "substantially outweighed" by the potential for unfair
prejudice, confusion of the issues, undue delay, or redundancy. Fed.
R. Evid. 403.

  In light of these general principles, we have determined that evi-
dence is admissible under Rules 403 and 404(b) in the following cir-
cumstances:

     (1) The evidence must be relevant to an issue, such as an
     element of the offense, and must not be offered to establish
     the general character of the defendant. In this regard, the
     more similar the prior act is . . . to the act being proved, the
     more relevant it becomes. (2) The act must be necessary in
     the sense that it is probative of an essential claim or an ele-
     ment of the offense. (3) The evidence must be reliable. And
     (4) the evidence’s probative value must not be substantially
     outweighed by confusion or unfair prejudice in the sense
     that it tends to subordinate reason to emotion in the factfind-
     ing process.

Queen, 132 F.3d at 997.

   In its discretion, the district court here could have decided that the
allegations and the circumstances surrounding the Shrestha incident
and the instant case were too dissimilar and too contentious to warrant
admission of the evidence. There were numerous differences between
the incidents that would have likely led to confusion and a possible
"trial within a trial." For example, the proffered Shrestha evidence
concerned a civil suit filed by Emmanuel arising from a one-time gift
that Emmanuel allegedly sought to recharacterize as a loan. By con-
trast, Hill represented himself to Emmanuel as a professional financial
advisor and principal in two investment companies (which turned out
                         UNITED STATES v. HILL                          13
to be bogus), and he thereafter engaged in a series of transactions
involving Emmanuel’s investment portfolio. Unlike the Shrestha situ-
ation, it was the government, not Emmanuel, that pressed charges
against Hill after a third party’s review of Emmanuel’s financial
records revealed that Hill had emptied Emmanuel’s accounts.

   Besides these differences, as Judge Gregory points out, the govern-
ment never conceded the reliability of any of the Shrestha evidence.
Without a doubt, the court would have faced a contentious trial within
a trial and the very real possibility of jury confusion by permitting liti-
gation of the alleged Shrestha affair. For these reasons, I cannot con-
clude that the district court erred in deciding that the Shrestha incident
and the present case were too dissimilar, that questions of reliability
surrounded the proffer, or that considerable risk of confusion would
have attended admission of the disputed evidence under Rule 404(b).

   These same considerations answer Hill’s argument that he should
have been allowed to cross-examine Emmanuel concerning the Shr-
estha incident under Rule 608(b). This rule permits cross- examina-
tion of a witness as to specific instances of conduct in order to test
his character for truthfulness. Presuming, without deciding, that the
nature of the Shrestha evidence is indicative of untruthfulness, the
language of the rule nevertheless places the decision whether to admit
such evidence in the discretion of the trial judge:

     They [specific instances of the witness’ conduct] may, how-
     ever, in the discretion of the court, if probative of truthful-
     ness or untruthfulness, be inquired into on cross-
     examination of the witness . . . concerning the witness’ char-
     acter for truthfulness or untruthfulness.

Fed. R. Evid. 608(b) (emphasis added). The considerations outlined
in Rule 404(b) still apply in the context of Rule 608(b). As this court
has stated, "[t]he purpose of [Rule 608(b)] is to prohibit things from
getting too far afield—to prevent the proverbial trial within a trial."
United States v. Bynum, 3 F.3d 769, 772 (4th Cir. 1993). Once again,
the district court did not abuse its discretion in deciding not to permit
this evidence before the jury.

  The exclusion of any inquiry into the Shrestha evidence under
608(b) underscores that there are constitutional implications to the
14                       UNITED STATES v. HILL
district court’s ruling. Because Hill’s defense was that the transfers
from Emmanuel’s accounts were authorized and that Emmanuel lied
about the transactions when the relationship soured, Hill argues that,
in being prevented from any exploration of the Shrestha incident, he
was prevented from offering highly relevant evidence in violation of
his constitutional right to present a defense. See, e.g., Chambers v.
Mississippi, 410 U.S. 284, 294 (1973) ("The right of an accused in a
criminal trial to due process is, in essence, the right to a fair opportu-
nity to defend against the State’s accusations."). In addition, Hill
argues that the failure to allow him to cross-examine Emmanuel about
the Shrestha issue violated his rights under the Confrontation Clause.
See, e.g., Olden v. Kentucky, 488 U.S. 227, 231 (1988) (explaining
that a defendant’s Sixth Amendment right to confront witnesses
against him "includes the right to conduct reasonable cross-
examination"); Delaware v. Van Arsdall, 475 U.S. 673, 680 (1986)
("[A] criminal defendant states a violation of the Confrontation
Clause by showing that he was prohibited from engaging in otherwise
appropriate cross-examination designed to show a prototypical form
of bias on the part of the witness, and thereby to expose to the jury
the facts from which jurors could appropriately draw inferences relat-
ing to the reliability of the witness." (internal quotation marks and
alteration omitted)).

   The references to "reasonable" or "appropriate" areas of cross-
examination in Olden and Van Arsdall remind us that the Confronta-
tion Clause does not "prevent[ ] a trial court from imposing any limits
on the scope of defense counsel’s cross-examination and presentation
of evidence related to the impeachment of a key prosecution witness’s
credibility." Quinn v. Haynes, 234 F.3d 837, 847 (4th Cir.), cert.
denied, 532 U.S. 1024 (2001). Rather, courts retain "wide latitude . . .
to impose reasonable limits on such cross-examination based on con-
cerns" such as confusion of the issues, lack of relevance, or potential
harassment. Id. (internal quotation marks omitted). The question here
is whether the court, in preventing Hill from any exploration of the
Shrestha evidence, exceeded the scope of latitude enjoyed by trial
courts in making such determinations. Once again, I find no error in
the district court’s decision that the Shrestha evidence was too far
afield of the issues under consideration to shed any light on Emmanu-
el’s alleged bias or motive and that considerable confusion and poten-
tial harassment would have attended its admission. At the same time,
                        UNITED STATES v. HILL                       15
Hill was permitted to directly challenge Emmanuel’s testimony on
cross-examination, including Emmanuel’s obviously shaky memory
as to the circumstances under which he granted authority to Hill to
conduct his affairs, as well as numerous other aspects of his testi-
mony. The court’s refusal to allow Hill to explore allegations sur-
rounding Emmanuel’s dealings with Shrestha did not prevent Hill
from reasonable and appropriate cross examination of Emmanuel con-
cerning his dealings with Hill. Under these circumstances, I too
believe Hill has not made a showing that his constitutional rights were
violated.